— In a medical malpractice action, defendants appeal from an order of the Supreme Court, Kings County, dated February 19, 1975, which (1) granted plaintiffs’ motion to vacate the dismissal of the action (a) unconditionally as against defendant Gugliemelli and (b) conditionally against the remaining defendants and (2) restored the case to the trial calendar. Order affirmed, with one bill of $50 costs and disbursements against defendants jointly. Plaintiffs made a sufficient showing of merits and of excusable neglect in the prosecution of the action. Consequently, Trial Term did not abuse its discretion in granting the motion. Gulotta, P. J., Rabin, Hopkins, Martuscello and Cohalan, JJ., concur.